Citation Nr: 1414282	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-45 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the Veteran's claim for service connection for hepatitis C.

In December 2010, the Veteran clarified that he did not desire a Board hearing and requested that his claim be forwarded to Board for a decision.

The issue of entitlement to service connection for an acquired psychiatric disorder appears to have been raised by the Veteran's representative in its February 2014 Informal Hearing Presentation.  This issue is inextricably intertwined with the claim of service connection for hepatitis C.  Therefore, the agency of original jurisdiction (AOJ) must adjudicate the claim in order for the Board to adjudicate the claim of service connection for hepatitis. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a February 2014 Informal Hearing Presentation submitted by the Veteran's representative.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative argues in the appellate brief that the Veteran's drug overdose in service was due to a psychiatric disability which was related to service.  
The Veteran claims that his current hepatitis C was incurred during service as he had undergone treatment for hepatitis during service.  Service treatment records reflect an impression of hepatitis as well as treatment for an overdose of intravenous heroin in December 1975.  While hospitalized for the drug overdose, the Veteran underwent a psychiatric consultation due to drug abuse.  It was their impression that the Veteran was an immature young man who did abuse heroin at least on this one occasion.  They noted that the Veteran was unhappy and depressed, but did not feel that he was suicidal.  

The full December 1975 psychiatric consultation report from the USAF Hospital Wiesbaden is not of record.  Attempts should be made to obtain this report.

A September 2009 VA examiner diagnosed the Veteran with chronic hepatitis C and determined that the most likely cause of this disorder was the Veteran's pre-service tattoos and intravenous drug abuse from 1975 until 1989.  The examiner further opined that the condition was less likely than not related to active duty service except for the Veteran's willful misconduct of intravenous drug abuse.  

As noted above, the raised claim of service connection for a psychiatric disorder is inextricably intertwined with the claim of service connection for hepatitis C.  In this regard, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  If it is determined that the Veteran had a psychiatric disorder in service, it must then be determined 1) whether such psychiatric disorder caused the Veteran to use drugs which led to the drug overdose in service; and 2) whether such drug use/overdose caused the Veteran's hepatitis C.  In this regard, the Board also notes that it was reported that the Veteran's service roommate was hospitalized with a viral hepatitis.

In a January 1998 statement, the Veteran indicated that he had applied for Social Security Administration (SSA) benefits due to his "several health problems."  The basis of this application is not clear from the record.  The Board notes that VA has a duty to obtain relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Obtain the December 1975 psychiatric consultation report from the USAF Hospital Wiesbaden.  Document all attempts to obtain the report, and if such report cannot be obtained notify the Veteran of such.

3.  Adjudicate the raised claim of service connection for a psychiatric disability.

4.  Following the completion of the above and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed hepatitis C.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

A) If service connection for a psychiatric disability is granted state whether it is at least as likely as not (50 percent or greater probability) that the Veteran' service-connected psychiatric disability caused the Veteran to use drugs and/or caused a drug overdose in service.  If so, whether it is at least as likely as not (50 percent or greater probability) that such drug use/drug overdose caused hepatitis C.  

B) The examiner should state whether hepatitis C is an organic disease or disability which is a secondary result of the chronic use of drugs in service.

C) The examiner should state whether hepatitis C was an infection coinciding with the injection of drugs in service.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  The examiner should comment on the documented impression of hepatitis, as well as treatment for an overdose of intravenous heroin in December 1975.  The examiner should also note that the Veteran's service roommate was being treated for hepatitis at the time of the Veteran's drug overdose.  (See December 1975 hospitalization report)

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the September 2010 statement of the case, as well as the provisions of 38 C.F.R. § 3.301(c)((3)(d).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


